Case: 1:19-cr-00779-PAB Doc #: 1 Filed: 12/18/19 1of1. PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) . —
7219 CR #19
v. ) CASENG: ® 1 :
) Title 18, United States Code,
ANTONIO WOODS, ) Sections 922(g)(1) and
) man |
Defendant. JUDGE BARKER
COUNT 1

(Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury charges:

On or about October 18, 2019, in the Northern District of Ohio, Eastern Division,
Defendant Antonio Woods, knowing he had previously been convicted of crimes punishable by
imprisonment for terms exceeding one year, those being: Aggravated Robbery and Kidnapping,
on or about August 20, 2008, in Case Number CR-08-510844, in Cuyahoga County Common
Pleas Court, knowingly possessed in and affecting interstate commerce a firearm, to wit: a
Glock, Model 30, Gen 4, .45 caliber pistol, bearing serial number ZPF693, said firearm having
been shipped and transported in interstate commerce, in violation of Title 18, United States

Code, Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.
Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
